internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-125719-03 date date re legend settlor deed_of_trust trust a_trust b_trust c trust d company date date charity i charity ii charity iii charity iv charity v local court plr-125719-03 dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of trust a_trust b_trust c and trust d that requests a ruling on the consequences of a judicial reformation of a deed_of_trust under sec_2601 of the internal_revenue_code code the facts and representations submitted are summarized as follows on date a date prior to date settlor executed an irrevocable deed_of_trust for the benefit of his four children settlor contributed company stock as the initial principal of the trust since date there have been no additions actual or constructive to any trust created under the deed_of_trust article first of the deed_of_trust provides that the trustees shall divide the principal into four equal shares so that there will be one for each of settlor’s children and each share shall be invested as a separate trust the trusts created hereunder are known as trust a_trust b_trust c and trust d article first-a of the deed_of_trust provides that until the termination of a child’s trust as long as the child for whom the trust was established or any of his or her issue is living the trustees may distribute as much of the net_income and the principal of the trust to such one or more of that child his or her spouse his or her living issue the spouses of his or her issue any issue of any spouse of that child or of any of his or her issue charitable organizations and the income accumulation trusts for the above- described persons in such amounts or proportions as the trustees may from time to time think appropriate and any income from a child’s trust not so distributed shall be accumulated and added to the principal of that trust article first-a of the deed_of_trust provides that if at any time prior to the termination of a child’s trust neither the child for whom the trust was established nor any of his or her issue is living thereafter until the termination of that child’s trust the trustees may distribute a as much of the net_income of the trust to such one or more of that child’s spouse the issue of any spouse of that child or of any of his or her issue and the spouses of his or her issue if any is then living and b as much of the remaining net_income and the principal of the trust to such one or more of settlor’s issue the spouse of settlor’s issue charitable organizations and the income accumulation trusts for those persons in the trustee’s sole discretion any undistributed_net_income shall be accumulated and added to the principal of that trust article first-b of the deed_of_trust provides that a child’s trust shall terminate i twenty- one years after the death of the survivor of settlor’s sister-in-law and such of settlor’s parents’ issue other than settlor as are living on the date of the execution of the deed_of_trust or ii at such earlier time as the trustees of that particular trust think appropriate article first-b provides that upon such termination the then remaining principal of that trust shall be paid first to such one or more of that child his or her spouse his or her issue the issue of any spouse of that child or of any of his or her plr-125719-03 issue the spouses of his or her issue and charitable organizations and in such amounts or proportions as the trustees may specify if the trustees do not specify how the principal of that child’s trust is to be distributed the principal will be paid to that child or if he or she is not then living in equal shares to such of his or her children and the children of any spouse of that child as are living with the then living issue of a deceased child taking his or her share per stirpes if there are no such persons then living the principal will be distributed to the settlor’s descendants per stirpes if settlor has no living descendants when a child’s trust terminates the principal will be paid to such one or more charitable organizations as the independent trustees shall select article eleventh-c of the deed_of_trust defines the term charitable organizations as organizations described in sec_170 of the code that are not private_foundations within the meaning of sec_509 the trustees of each child’s trust seek to judicially reform the definition of charitable organizations in article eleventh-c of the deed_of_trust in order to qualify the trusts as electing small_business trusts esbts within the meaning of sec_1361 and sec_1361 on date local court issued an order reforming article eleventh-c of the deed_of_trust subject_to the receipt by the trustees of trust a_trust b_trust c and trust d of a favorable ruling from the internal_revenue_service pursuant to the order article eleventh-c of the deed_of_trust is amended to provide as follows the term charitable organizations shall mean the following organizations charity i charity ii charity iii charity iv and charity v provided that each such organization is described in sec_170 of the internal_revenue_code_of_1986 as amended and is not a private_foundation within the meaning of sec_509 of that code and further provided that prior to the beginning of each calendar_year effective for such year and subsequent years unless modified by the trustees as provided in this sentence the trustees of each trust hereunder may by an instrument in writing filed with the trust records substitute as to such trust another organization which is so described in place of a previously-named organization add an organization which is so described or remove an organization which is so described and further provided that there shall always be at least one but no more than five such organizations so named the trustees of trusts a b c and d have requested a ruling that the judicial reformation of article eleventh-c of the deed_of_trust will not constitute a constructive_addition or otherwise cause the trusts to lose their generation-skipping_transfer gst tax exempt status under sec_2601 and sec_26_2601-1 sec_2601 imposes a tax on every gst plr-125719-03 under a of the tax_reform_act_of_1986 the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 of the code if the settlor had died on date in this case the trusts created under the deed_of_trust are considered to be irrevocable on date because neither sec_2038 nor sec_2042 applies sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is otherwise exempt from the application of chapter by section b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 describes constructive additions to trusts in certain situations involving powers of appointment and relief from liability sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the modification judicial construction settlement agreement or trustee action a results in a gift subject_to gift_tax b causes the trust to be included in the gross_estate of a beneficiary or c results in the realization of capital_gain for purposes of sec_1001 of the code sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer currently the trustees of each child’s trust may distribute the income and principal of the trust in the sole discretion of the independent trustees to one or more of a group of beneficiaries included therein are charitable organizations as defined in article plr-125719-03 eleventh-c of the deed_of_trust after the judicial reformation the definition of charitable organizations contained in article eleventh-c of the deed_of_trust is narrowed by the type and number of charitable organizations that come within the definition under these circumstances the judicial reformation of the deed_of_trust will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the date the order becomes effective further the judicial reformation of the deed_of_trust will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust based on the facts submitted and the representations made we rule that the judicial reformation of article eleventh-c of the deed_of_trust by order of local court will not constitute a constructive_addition to trusts a b c or d or otherwise cause the trusts to lose their gst tax exempt status under sec_2601 and sec_26_2601-1 except as specifically ruled herein we express no opinion on the federal tax consequences of the modification under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers sincerely melissa c liquerman branch chief branch passthroughs and special industries enclosure copy for sec_6110 purposes
